       Case 16-33166 Document 127 Filed in TXSB on 05/25/21 Page 1 of 5




B2100A (Form 2100A) (12/15)


                                United States Bankruptcy Court
                                _______________
                                Southern        District Of _______________
                                                            Texas

      Desi J-Granillo Leslie and Nathalie Yesenia Gonzalez-Leslie
In re ______________________________,                                        16-33166
                                                                    Case No. ________________



                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

U.S. Bank National Association, not in its individual capacity               U.S. Bank Trust, N.A., not in its individual capacity but
but solely as trustee for RMTP Trust, Series 2021 BKM-TT                     solely as trustee for the RMAC Trust, Series 2018 G-CTT
______________________________________                                      ____________________________________
             Name of Transferee                                                         Name of Transferor

Name and Address where notices to transferee                                 Court Claim # (if known): 3
should be sent:                                                              Amount of Claim: $184,326.01
Rushmore Loan Management Services                                            Date Claim Filed: 07/20/2016
P.O. Box 55004
Irvine, CA 92619-2708
       888-504-6700
Phone: ______________________________                                               888-504-6700
                                                                            Phone: __________________________
                            8127
Last Four Digits of Acct #: ______________                                                               8127
                                                                            Last Four Digits of Acct. #: __________

Name and Address where transferee payments
should be sent (if different from above):
 Rushmore Loan Management Services
 P.O. Box 52708
 Irvine, CA 92619-2708
        888-504-6700
Phone: _______________________________
Last Four Digits of Acct #: _______________



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

   /s/ Chase Berger
By:__________________________________                                             05/25/2021
                                                                             Date:____________________________
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
                                                                                                                                     x

          Case 16-33166 Document 127 Filed in TXSB on 05/25/21 Page 2 of 5
          P.O. Box 814529
          Farmers Branch, TX 75381-4529
          888.616.5400 toll free
          844.897.5703 fax
          www.rushmorelm.com




                                                                                                              February 17, 2021

DESI LESLIE
2602 AUSTINS PL
SUGAR LAND TX 77478-4332




                                Notice of Sale of Ownership of Mortgage Loan

 Under federal law, borrowers are required to be notified in writing whenever ownership of a mortgage loan secured by their
 principal dwelling is sold, transferred or assigned (collectively, “sold”) to a new creditor. This Notice is to inform you that
 your prior creditor has sold your loan (described below) to us, the new creditor identified below.
 **NOTE: The new creditor identified below is not the servicer of your loan. The servicer (identified below) acts on
 behalf of the new creditor to handle the ongoing administration of your loan, including the collection of mortgage
 payments. Please continue to send your mortgage payments as directed by the servicer, and NOT to the new creditor.
 Payments sent to the new creditor instead of the servicer may result in late charges on your loan and your account
 becoming past due. Neither the new creditor nor the servicer is responsible for late charges or other consequences of
 any misdirected payment.
 SHOULD YOU HAVE ANY QUESTIONS REGARDING YOUR LOAN, PLEASE CONTACT THE SERVICER
 USING THE CONTACT INFORMATION SET FORTH BELOW. The servicer is authorized to handle routine
 inquiries and requests regarding your loan and, if necessary, to inform the new creditor of your request and
 communicate to you any decision with respect to such request. **
 Please note that the sale of your loan to us may also result in a change of servicer. If this occurs, you will receive a separate
 notice, required under federal law, providing information regarding the new servicer.
  LOAN INFORMATION
  Date of Loan:                                06/11/2012
  Original Amount of Loan:                     $197,149.00
  Date Your Loan was Sold to the New Creditor: 01/26/2021
  Prior Loan Number:
  Current Loan Number:
  Address of Mortgaged Property:                      2602 AUSTINS PLACE
                                                      SUGAR LAND, TX 77478

  SERVICER INFORMATION
  Name:                                               Rushmore Loan Management Services LLC
  Mailing Address:                                    1755 Wittington Place, Suite 400
                                                      Dallas, TX 75234

  Telephone Number (Toll free):                       (888) 616-5400

  Website:                                            Rushmorelm.com

  Scope of responsibilities: The servicer is responsible for all ongoing administration of your loan, including receipt and
  processing of payments, resolution of payment related issues, and response to any other inquiries you may have regarding
  your loan.
             Case 16-33166 Document 127 Filed in TXSB on 05/25/21 Page 3 of 5

NEW CREDITOR INFORMATION
Please be advised that all questions involving the administration of your loan (including questions related to
payments, deferrals, modifications or foreclosures) should be directed to the servicer at the number above and/or
the agent (if any) of the new creditor identified below, and not to the new creditor. The new creditor does not have
access to information relating to the administration of your loan, and will not be able to answer most loan-related
questions.

Name:                                      U.S. Bank National Association, not in its individual capacity but solely as
                                           trustee for the RMAC Trust, Series 2018 G-CTT
Mailing Address (not for payments):        60 Livingston Avenue
                                           St. Paul, MN 55107-2292

Telephone Number:                          800-236-3488
Scope of responsibilities: The above-named new creditor holds legal title to your loan and is authorized to receive legal
notices and to exercise (or cause an agent on its behalf to exercise) certain rights of ownership with respect to your loan.
                Case 16-33166 Document 127 Filed in TXSB on 05/25/21 Page 4 of 5
Partial Payments

Your lender

_____    May accept payments that are less than the full amount due (partial payments) and apply them to your loan

  X       May hold them in a separate account until you pay the rest of the payment, and then apply the full payment to your
          loan

_____    Does not accept any partial payments

If this loan is sold, your new lender may have a different policy.

The transfer of the lien associated with your loan is currently recorded, or in the future may be recorded, in the public records
of the local County Recorder’s office for the county where your property is located. Ownership of your loan may also be
recorded on the registry of the Mortgage Electronic Registrations System at 1818 Library Street, Suite 300, Reston, VA
20190.




                                                       ADDITIONAL NOTICES

Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information obtained will be used
for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this debt, this letter is being sent for
informational purposes only, is not an attempt to collect a debt and does not constitute a notice of personal liability with respect to the
debt.

If you have any other mortgage loans secured by the same property not serviced by Rushmore, please contact your other servicer directly
to discuss any possible loss mitigation options that may be available to you.

If you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is being sent
for information purposes only and does not constitute personal liability with respect to the debt.

LEGAL NOTIFICATION: Rushmore Loan Management Services LLC may report information about your account to credit bureaus.
Late payments, missed payments or other defaults on your account may be reflected in your credit report.

Notice of Error Resolution & Information Request Procedures
The following outlines the Error Resolution and Information Request Procedures for your mortgage account at Rushmore Loan
Management Services LLC (RLMS). Please keep this document for your records.

If you think an error has occurred on your mortgage account or if you need specific information about the servicing of
your loan, please write us at:
                                             Rushmore Loan Management Services LLC
                                                            P.O. Box 52262
                                                    Irvine, California 92619-2262

All written requests for information or notices of error should contain the following information:

1. Your name
2. Account number
3. Property Address
4. Description of the error and explanation as to why you believe it is an error or a request for specific information regarding the
servicing of your loan
5. Current contact information so we may follow up with you

All written requests for specific information will be handled within 30 days of receipt. We will determine whether an error occurred
within 30 days after receiving your notice of error and will correct any error promptly (Notices of error on payoff statements will be
handled within 7 days). If additional time is needed to investigate your complaint or request, we may take up to 45 days but we will notify
you of the extension within the original 30 days. If we decide that there was no error, we will send you a written explanation. You may
ask for copies of the documents that we used in our investigation.
                 Case 16-33166 Document 127 Filed in TXSB on 05/25/21 Page 5 of 5
HUD STATEMENT

Pursuant to section 169 of the Housing and Community Development Act of 1987, you may have the opportunity to receive counseling
from various local agencies regarding the retention of your home. You may obtain a list of the HUD approved housing counseling agencies
by calling the HUD nationwide toll free telephone at 1-800-569-4287.

Equal Credit Opportunity Act Disclosure

NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race,
color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a binding contract); because all
or part of the applicant's income derives from any public assistance program; or because the applicant has in good faith exercised any right
under the Consumer Credit Protection Act. The federal agency that administers compliance with this law concerning this creditor is the
Bureau of Consumer Financial Protection, 1700 G Street NW, Washington, DC 20552.


                                                       STATE SPECIFIC NOTICES

The following notice applies to Texas residents only:

                          COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
                        SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH
                           LAMAR, SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS
                                                AVAILABLE AT 877-276-5550.

                        A complaint form and instructions may be downloaded and printed from the Department’s
                      website located at www.sml.texas.gov or obtained from the department upon request by mail at
                       the address above, by telephone at its toll-free consumer hotline listed above, or by email at
                                                         smlinfo@sml.texas.gov
                                                                                                                                         Rev 8/19
